229 F.2d 740
Taft MOODY, Appellant,v.UNITED STATES of America, Appellee.
No. 12370.
United States Court of Appeals Sixth Circuit.
January 6, 1956.
Writ of Certiorari Denied March 26, 1956.

See 76 S. Ct. 543.
Appeal from the United States District Court for the Western District of Tennessee, Memphis; Marion Boyd, Judge.
L. E. Gwinn, Memphis, Tenn., for appellant.
Millsaps Fitzhugh, Edward N. Vaden, and Warner Hodges, Memphis, Tenn., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above case coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, it appears that the verdict of the jury was sustained by the evidence. An examination of the record convinces us that there was no error on the part of the trial court in overruling appellant's motion for judgment of acquittal at the conclusion of the government's testimony, which was renewed at the close of all of the evidence; and that the trial court, further, committed no reversible error in denying appellant's motion for a bill of particulars, in refusing any of the appellant's proposed requests to charge, in the admission of evidence during the course of the trial, or in denying appellant's motion for a new trial.


2
In consideration of the foregoing, the judgment of the district court is affirmed.